Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   DETAILED ACTION
Priority
This application claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 62/823,556 03/25/2019], is acknowledged. 
Status of Claims
Claims 1-6, 11-21 and 24 are currently pending in the application. Claims 7-10 and 22-23 were previously canceled.
Receipt is acknowledged of amendment / response filed on 12/06/2021 and that has been entered.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/20/2020, which has been entered in the file.
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group III [which includes claims 11-21 and 24 drawn to a method for treating a disease, the method comprising administering to a subject a therapeutically effective amount of a compound of Formula (I)], and the elected species set forth and found to a compound, disclosed in claim 13, such as,  
    PNG
    media_image1.png
    136
    283
    media_image1.png
    Greyscale
, is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and therefore, the requirement for restriction is still deemed proper and made it final.
	Claims 1-6 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter. Therefore, the requirement for restriction is still deemed proper and made it final. 
		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-21 and 24 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the The expressions a method of treating “cancer” (claim 11, line 1, page 5, and all other occurrences), “autoimmune disease” (claim 11, line 1, page 5, and all other occurrences), and “neurodegenerative disease”  (claim 11, line 2, page 5, and all other occurrences), which broaden the enabling disclosure because it is unclear what kind of “cancer”, “autoimmune disease”, and “neurodegenerative disease”  the Applicant is intending to encompass with these broad expressions and/or how all the different kinds of “cancer”, “autoimmune disease”, and “neurodegenerative disease” are caused by and/or associated with the combinations of RAD51 and PARP inhibitors activity. Therefore, the specification fails to provide sufficient support to treat any “cancer” (such as, ovarian cancer, breast cancer, pancreatic cancer, colon cancer, lunch cancer, liver cancer, prostate cancer, hematological cancer or leukemia etc.), “autoimmune disease”, and “neurodegenerative disease” as claimed in the application. The type or mode of action and functionality of treatable “cancer”, “autoimmune disease”, and “neurodegenerative disease” are not defined in the claims or anywhere in the specification so as to ascertain the metes and bounds of the claimed subject matter. 
	The recitations of method for treating a “cancer”, “autoimmune disease”, and “neurodegenerative disease”, which are not described in such a way as to satisfy the statutory requirements within the purview of 35 U.S.C. § 112 first paragraph because the specification does not provide essential description to carry out the invention and thus lacks enablement as well. As stated in the MPEP 2164.01 (a), there are many factors [1) The nature of the invention, 2) The state of the prior art, 3) The level of ordinary skill in the art, 4) The level of predictability in the art, 5) The amount of direction and guidance provided by the inventor, 6) The existence of working examples, 7) The breadth of the claims, and 8) The quantity of experimentation needed to make or In re Wands, 8 USPQ 2d 1400, 1404 (CAFC, 1988)] to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. Therefore, it is not likely that a single compound would be predicted to be able to prevent, delay or treat the progression of any or diverse clinical conditions associated with “cancer”, “autoimmune disease”, and “neurodegenerative disease”. Based on the unpredictable nature of the invention and state of the prior art and the extreme breadth of the claims, one skilled in the art could not perform the claimed methods of use without undue experimentation, see In re Armbruster 185 USPQ 152 CCPA 1975. Thus, the specification fails to provide sufficient support of the broad use of the method claims 11-21 and 24 and to treat all kinds of “cancer”, “autoimmune disease”, and “neurodegenerative disease” as claimed in the instant application. Therefore, it is suggested to amend the claims within the context and scope of the claims [such as, deleting broad expressions “cancer”, “autoimmune disease”, and “neurodegenerative disease” and / or limiting specific “cancer”, “autoimmune disease”, and “neurodegenerative disease” etc. (e.g., incorporating diseases or disorders as recited in claims 14, 15 and 21 into claim 11)], that actually contemplated in the specification and that have sufficient support) in order to overcome the rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-21 and 24 are rejected under the judicially created doctrine of obviousness-type double patenting, as being un-patentable over claims 1-23 of US 11,084,812 (US ‘812) and if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Claims 11-21 and 24 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 14-15 and 19-20 of co-pending application No. 16/623,850 (US ‘850), over claims 62 and 76-78 of co-pending application No. 16/816,393 (US ‘393),  over claims 1-3, 5, 7, 14-16, 19, 25-26, 29, 35, 42, 44, 46, 48-49, 61 and 68 of co-pending application No. 16/907,430 (US ‘430), over claims 36-43 of co-pending application No. 17/363,099 (US ‘099), and also over claim 3 of co-pending application No. 17/552,577 (US ‘577). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claims will render the other obvious and it would have been obvious to one of ordinary skill in the art at the time of the invention was made since US ‘812, US ‘850, US ‘393, US ‘430, US ‘099 and US ‘577 patent and co-pending applications teach the generic combinations of RAD51 and PARP inhibitors and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in since US ‘812, US ‘850, US ‘393, US ‘430, US ‘099 and US ‘577 patent and co-pending applications. Therefore, the disclosures of since US ‘812, US ‘850, US ‘393, US ‘430, US ‘099 and US ‘577 patent and co-pending applications that teach specific compound of formula 
    PNG
    media_image1.png
    136
    283
    media_image1.png
    Greyscale
 [having similar utilities, such as, method of treating “cancer”, “autoimmune disease”, and “neurodegenerative disease” etc.], which would easily place Applicant’s invention in possession of the public at the time of Applicant’s invention was filed in a human subject in view of the known teaching of the art. The claimed compositions and their method of uses are so closely related methodically to the analogous method of the references as to be methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar method variations, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626